DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered. Claims 1-10 and 12-19 are pending.
Response to Arguments
Applicant’s arguments filed 08/25/2022 with respect to amended claims 1 and 13 have been fully considered and are persuasive. Specifically, Examiner agrees Forde’s flap appears to be radially biased outward instead of radially biased inward as now required by amended claims 1 and 13. Therefore, the 103 rejection of claims 1-5 by Smouse in view of Binmoeller and Forde has been withdrawn and the 103 rejection of claims 13-17 by Smouse in view of Forde has been withdrawn. Upon further consideration of applicant’s amendments, new grounds of rejection have been set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse et al. (US Pub. No. 2016/0045347), Binmoeller et al. (US Pub. No. 2016/0135941), Forde et al. (2002/0055767), and Harrison et al. (US Pub. No. 2012/0330397).
Regarding claim 1, Smouse discloses a method of delivering a stent member (120), the method comprising advancing a stent delivery system (100) through a percutaneous access site (for example, see paragraph 43) so that a distal end of the stent member of the stent delivery system is positioned in a first treatment site (for example, see paragraph 43), and a proximal end of the stent member is positioned in a second treatment site (for example, see paragraph 43), wherein the distal end of the stent member forms a distal loop in the first treatment site (for example, see paragraph 43), actuating the proximal end of stent member to form the proximal end into a proximal loop in the second treatment site (for example, see paragraph 43), draining fluid through the stent member and catheter body (for example, see paragraph 46), decoupling the stent member from a catheter body of the stent delivery system after draining fluid (for example, see paragraph 46), and retracting the catheter body from the percutaneous access site, leaving the stent member in place with the proximal end within the second treatment site and the distal end within the first treatment site (for example, see paragraph 43). 
Smouse fails to disclose specifically that the first treatment site is the intestine and the second treatment site is the common bile duct, such that bile is drained from the common bile duct. However, Smouse discloses the method may be performed in other anatomical structures (for example, see paragraph 162). Binmoeller also discloses a method of delivering a stent member (130). Binmoeller teaches positioning an end of the stent member in an intestine and positioning the opposing end of the stent member in a common bile duct (for example, see paragraph 87), and draining bile from the common bile duct (since bile flows through the common bile duct into which the device is positioned; for example, see paragraph 87). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed Smouse’s method in the intestines and common bile duct and perform the step of draining bile from the common bile duct as taught by Binmoeller such that the that the distal end of the stent member is positioned in an intestine and a proximal end of the stent member is positioned in a common bile duct, the distal loop being in the intestine, the proximal loop being in the common bile duct, the stent member being decoupled from the catheter body after draining bile from the common bile duct, and leaving the stent member in place with the proximal end within the common bile duct and the distal end in the intestine as taught by Smouse in view of Binmoeller. Doing so would have effectively treated disease in the common bile duct as taught by Binmoeller.
Smouse as modified fails to disclose at least one of the catheter body or the stent member comprises a flap fixedly attached to and extending longitudinally from a longitudinal end thereof and the other of the catheter body or the stent member comprises a complementary slot fixedly disposed at a longitudinal end thereof, wherein the slot is defined in part by opposing arms and the flap comprises proximal edges configured to abut the opposing arms when the stent member and catheter body are coupled together, the flap extending across a junction between the stent member and the catheter body when the stent member and catheter body are coupled together, and wherein decoupling comprises removing the flap from the complementary slot such that the stent member and the catheter body can be pulled apart. Forde also discloses a method of delivering a stent member (20; for example, see paragraph 20). Forde teaches at least one of a catheter body (22) or the stent member (20) comprises a flap (34) fixedly attached to and extending longitudinally from a longitudinal end thereof (for example, see Figures 1, 3, and 4) and the other of the catheter body (22) or the stent member (20) comprises a complementary slot (40) fixedly disposed at a longitudinal end thereof (for example, see Figures 1, 3, and 4), wherein the slot (40) is defined in part by opposing arms (44) and the flap (34) comprises proximal edges configured to abut the opposing arms when the stent member (20) and catheter body (22) are coupled together (for example, see Figure 4), the flap (34) extending across a junction between the stent member (20) and the catheter body (22) when the stent member (20) and catheter body (22) are coupled together (for example, see Figure 4), and wherein decoupling comprises removing the flap (34) from the complementary slot (40) such that the stent member (20) and the catheter body (22) can be pulled apart (for example, see Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one of Smouse’s catheter body or stent member comprising a flap fixedly attached to and extending longitudinally from a longitudinal end thereof and the other of the catheter body or the stent member comprising a complementary slot fixedly disposed at a longitudinal end thereof, wherein the slot is defined in part by opposing arms and the flap comprises proximal edges configured to abut the opposing arms when the stent member and catheter body are coupled together, the flap extending across a junction between the stent member and the catheter body when the stent member and catheter body are coupled together, and wherein decoupling comprises removing the flap from the complementary slot such that the stent member and the catheter body can be pulled apart as taught by Forde. Doing so would have provided Smouse with a well-known means for enhancing coupling/decoupling between the stent and catheter body, thus reducing the risk of inadvertent premature decoupling of the stent from the catheter body during the method of delivering the stent to the proper position within a patient (for example, see Forde’s paragraph 30). 
Smouse as modified by Forde discloses the flap is biased radially outward, such that the flap biases outward when an outer sheath is withdrawn (for example, see Figure 1 of Forde), thus fails to disclose the flap is biased radially inward as claimed. Harrison also discloses a means for coupling and decoupling a stent member (20) to and from a delivery device (14) comprising a slot (45) and a flap (54; for example, see Figures 4-6). Harrison teaches the flap (54) is biased radially inward (for example, see paragraph 39 and Figures 5-6) such that insertion of a guide catheter (12) couples the stent (20) to the delivery device (14) and removal of the guide catheter (12) allows the flap to bias inward to decouple the stent to the delivery device (for example, see Figures 4-6). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Smouse as modified by Forde’s flap to be biased radially inward as taught by Harrison instead of radially outward and further have provided Smouse as modified by Forde with a guide catheter to operate the flap as taught by Harrison instead of an outer sheath as doing so would have been a predictable use of a known coupling and decoupling mechanism. 
Regarding claim 2, Smouse as modified discloses actuating the proximal end of the stent member (120) to form the proximal loop (120a) comprises pulling a loop suture (1501; for example, see paragraphs 93 and 140).
Regarding claim 3, Smouse as modified discloses straightening one or more of the proximal or distal end of the stent member (120) prior to advancing the stent delivery system (for example, see paragraphs 93 and 140).
Regarding claim 4, Smouse as modified discloses straightening the one or more of the proximal or distal end of the stent member (120) comprises advancing a hypotube or other straightener through inner lumens of the stent member and the catheter body (for example, see paragraph 140).
Regarding claim 5, Smouse as modified discloses removing the hypotube or other straightener, thereby allowing the one or more of the proximal or distal end of the stent member (120) to form the proximal loop or the distal loop, respectively (for example, see paragraph 140).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse et al., Binmoeller et al., Forde et al., and Harrison et al. as applied to claim 1 above further in view of Humphreys (US Pub. No. 2013/0110042).
Smouse as modified discloses the claimed invention except for at least a portion of the catheter body being coated with a hemostatic agent and leaving the stent member and the catheter body of the stent delivery system in place until hemostasis is achieved, before decoupling the stent member from the catheter body. Humphreys also discloses a percutaneous surgical method. Humphreys teaches providing at least a portion of a surgical device with a hemostatic agent coating (140; for example, see paragraphs 19-20) in order to prevent or reduce bleeding after a surgical procedure (for example, see paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Smouse’s catheter body with a hemostatic agent and leave the stent member and the catheter body of the stent delivery system in place until hemostasis is achieved, before decoupling the stent member from the catheter body. Doing so would prevent or reduce bleeding in the percutaneous access site after the method has been completed.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse et al. (US Pub. No. 2016/0045347), Forde et al. (2002/0055767), and Harrison et al. (US Pub. No. 2012/0330397).
Regarding claim 13, Smouse discloses a method of delivering a stent member (120) the method comprising advancing a stent delivery system (100) through a percutaneous access site (for example, see paragraph 43), actuating the proximal end of stent member (120) to form the proximal end into a proximal loop (for example, see paragraph 43), decoupling the stent member from a catheter body of the stent delivery system (for example, see paragraph 43), and retracting the catheter body from the percutaneous access site, leaving the stent member in place (for example, see paragraph 43). 
Smouse fails to disclose at least one of the catheter body or the stent member comprises a flap fixedly attached to and extending longitudinally from a longitudinal end thereof and the other of the catheter body or the stent member comprises a complementary slot fixedly disposed at a longitudinal end thereof, wherein the slot is defined in part by opposing arms and the flap comprises proximal edges configured to abut the opposing arms when the stent member and catheter body are coupled together, the flap extending across a junction between the stent member and the catheter body when the stent member and catheter body are coupled together, and wherein decoupling comprises removing the flap from the complementary slot such that the stent member and the catheter body can be pulled apart. Forde also discloses a method of delivering a stent member (20; for example, see paragraph 20). Forde teaches at least one of the catheter body (22) or the stent member (20) comprises a flap (34) fixedly attached to and extending longitudinally from a longitudinal end thereof (for example, see Figures 1, 3, and 4) and the other of the catheter body (22) or the stent member (20) comprises a complementary slot (40) fixedly disposed at a longitudinal end thereof (for example, see Figures 1, 3, and 4), wherein the slot (40) is defined in part by opposing arms (44) and the flap (34) comprises proximal edges configured to abut the opposing arms (44) when the stent member (20) and catheter body (22) are coupled together (for example, see Figure 4), the flap (34) extending across a junction between the stent member (20) and the catheter body (22) when the stent member (20) and catheter body (22) are coupled together (for example, see Figure 4), and wherein decoupling comprises removing the flap (34) from the complementary slot (40) by removing a sheath (18) such that the stent member (20) and the catheter body (22) can be pulled apart (for example, see Figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one of Smouse’s catheter body or stent member comprising a flap fixedly attached to and extending longitudinally from a longitudinal end thereof and the other of the catheter body or the stent member comprising a complementary slot fixedly disposed at a longitudinal end thereof, wherein the slot is defined in part by opposing arms and the flap comprises proximal edges configured to abut the opposing arms when the stent member and catheter body are coupled together, the flap extending across a junction between the stent member and the catheter body when the stent member and catheter body are coupled together, and wherein decoupling comprises removing the flap from the complementary slot by withdrawing a sheath such that the stent member and the catheter body can be pulled apart as taught by Forde. Doing so would have provided Smouse with a well-known means for enhancing coupling/decoupling between the stent and catheter body, thus reducing the risk of inadvertent premature decoupling of the stent from the catheter body during the method of delivering the stent to the proper position within a patient (for example, see Forde’s paragraph 30). 
Smouse as modified by Forde discloses the flap is biased radially outward, such that the flap biases outward when an outer sheath is withdrawn (for example, see Figure 1 of Forde), thus fails to disclose the flap is biased radially inward as claimed. Harrison also discloses a means for coupling and decoupling a stent member (20) to and from a delivery device (14) comprising a slot (45) and a flap (54; for example, see Figures 4-6). Harrison teaches the flap (54) is biased radially inward (for example, see paragraph 39 and Figures 5-6) such that insertion of a guide catheter (12) couples the stent (20) to the delivery device (14) and removal of the guide catheter (12) allows the flap to bias inward to decouple the stent to the delivery device (for example, see Figures 4-6). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Smouse as modified by Forde’s flap to be biased radially inward as taught by Harrison instead of radially outward and further have provided Smouse as modified by Forde with a guide catheter to operate the flap as taught by Harrison instead of an outer sheath as doing so would have been a predictable use of a known coupling and decoupling mechanism. 
Regarding claim 14, Smouse as modified discloses wherein actuating the proximal end of the stent member (120) to form the proximal loop (120a) comprises pulling a loop suture (1501; for example, see paragraphs 93 and 140).
Regarding claim 15, Smouse as modified discloses straightening one or more of the proximal or distal end of the stent member (120) prior to advancing the stent delivery system (for example, see paragraphs 93 and 140).
Regarding claim 16, Smouse as modified discloses straightening the one or more of the proximal or distal end of the stent member (120) comprises advancing a hypotube or other straightener through inner lumens of the stent member and the catheter body (for example, see paragraph 140).
Regarding claim 17, Smouse as modified discloses removing the hypotube or other straightener, thereby allowing the one or more of the proximal or distal end of the stent member (120) to form the proximal loop or the distal loop, respectively (for example, see paragraph 140).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse et al., Forde et al., and Harrison et al. as applied to claim 13 above, and further in view of Humphreys (US Pub. No. 2013/0110042).
Smouse as modified discloses the claimed invention except for at least a portion of the catheter body being coated with a hemostatic agent and leaving the stent member and the catheter body of the stent delivery system in place until hemostasis is achieved, before decoupling the stent member from the catheter body. Humphreys also discloses a percutaneous surgical method. Humphreys teaches providing at least a portion of a surgical device with a hemostatic agent coating (140; for example, see paragraphs 19-20) in order to prevent or reduce bleeding after a surgical procedure (for example, see paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Smouse’s catheter body with a hemostatic agent and leave the stent member and the catheter body of the stent delivery system in place until hemostasis is achieved, before decoupling the stent member from the catheter body. Doing so would prevent or reduce bleeding in the percutaneous access site after the method has been completed.
Allowable Subject Matter
Claims 8-10 and 12 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, actuating the proximal end of the stent member comprises pulling a first suture to tension a second suture that is releasablyPage 3 of 13112148767.1 0037621-13302Appl. No. 15/901,833 Amdt. dated August 30, 2021Reply to Office Action of May 28, 2021coupled to the first suture, the second suture forms a suture loop at the proximal end of the stent member, a first portion of the suture loop extending longitudinally through a lumen of the stent member and a second portion of the suture loop extending longitudinally along an outer side of the stent member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/
Primary Examiner, Art Unit 3771                                                                                                                                                                                             September 12, 2022